On December 29, 1952, plaintiff brought this action for recovery of compensation for acquisition of his property in Germany by the Government in January of 1951 as headquarters of the United States High Commission for Germany. There was issued on December 3,1956, a Rule to Show Cause why the case should not be dismissed for non-prosecution which was made absolute, and the petition was dismissed in open court. Following filing by plaintiff of a motion to vacate judgment for non-prosecution and of a motion for oral argument, and defendant’s response, and other proceedings, the court on June 14, 1968, denied plaintiff’s motions, and on October 18, 1968, the court denied plaintiff’s motion for rehearing. Plaintiff’s petition for writ of certiorari was denied March 3,1969-